                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AMELIA TJOKROWIDJOJO                        : CIVIL ACTION
                                             :
                     v.                      : NO. 20-6564
                                             :
 KLEBER X. SAN LUCAS, et al.                 :

                                         ORDER
       AND NOW, this 21st day of April 2021, upon considering Defendants’ Motion to dismiss,

for a more definitive statement, or to strike (ECF Doc. No. 31), studied review of the amended

Complaint (ECF Doc. No. 30), and for reasons in the accompanying Memorandum, it is

ORDERED Defendants’ Motion (ECF Doc. No. 31) is DENIED and they shall answer the

amended Complaint no later than May 5, 2021.




                                                  KEARNEY, J.
